DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A3 and B2, claims 1-2, 5, 7-17 and 19, in the reply filed on 8/4/22 is acknowledged.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
Claim 5 recites a CRC which, according to the present specification, seems to be an abbreviation for centrifuge retention capacity. For clarity, it should be spelled out completely and CRC can be put in parenthesis. Any subsequent mention of CRC can then be used in its abbreviated format.
Claim 5, third line, recites “about 20%, of the SAP’s…”. The comma after 20% makes the claim hard to understand.
Claim 15, third line, recites “watersoluble”, which should be two words.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5, 7-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites crosslinked and poly(acrylic acid)-based SAP. It is unclear what is meant by the “and”. Specifically, either there are two polymers being degraded, namely, the polyacrylic acid-based SAP AND some other polymer that is crosslinked, but wherein the Applicant forgot to write what polymer is crosslinked; or alternatively, there is only one polymer being degraded, namely, the polyacrylic acid-based SAP, but said SAP is crosslinked (i.e. crosslinked poly(acrylic acid)-based SAP). Steps (a), (d) and (e) refer to SAP, not to a crosslinked SAP, which seems to indicate that there are two polymers (i.e. a crosslinked polymer and the SAP) in the process but only the SAP is being mixed with the oxidative salt and degraded. However, if that is the case, then why bother reciting the presence of some crosslinked polymer.
The remaining claims are rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8, 10 – 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOMOTO et al (JP 2001316519, using machine translation).
	Claims 1, 7 and 8: KOMOTO discloses (see entire document) a process for degrading SAP comprising mixing the SAP, water and an oxidative agent, heating the mixture to a temperature of up to 100oC, and degrading the SAP into polyacrylic acid polymers. The oxidative agent is persulfuric acid salt. The SAP is crosslinked polyacrylate polymer (abstract, [0006], [0011], [0013], [0021], [0023], [0029], [0031], [0037], [0051], table 1, claims 4 and 8).
	The persulfate salt is selected from potassium persulfate, ammonium persulfate, sodium persulfate, and the like ([0038]) [reading on the claimed at least one cation and at least one anion of claim 1, the cations of claim 7 and the salt of claim 8].
KOMOTO gives an example of 80oC (examples) [meeting the claimed range].
Claim 2: The water, the oxidative agent and the SAP can be mixed at any point in the process ([0041]-[0043]).
Claim 3: KOMOTO discloses that the process can be performed so that either  part or the entire SAP is made to swell in the solution ([0028], [0046]-[0048]) [reading on the claimed at least 50 wt% of the aqueous carrier with the oxidative salt  being absorbed into the SAP]. Moreover, since KOMOTO’s process is substantially identical to the claimed process comprising mixing the same crosslinked polyacrylate SAP in particulate from and aqueous persulfate, at the claimed temperature and for the claimed amount of time, and since KOMOTO discloses that the entire SAP can be swollen with the aqueous persulfate, it is expected that at least 50 wt% of the aqueous carrier with the oxidative salt is absorbed into the SAP in KOMOTO’s process.
Claim 4: KOMOTO discloses examples, such as example 5 ([0059]), comprising 0.078 g of potassium sulfate with 10 g of water and 0.67 g of SAP, which gives a ratio of 15 g of total liquid (sulfate plus water) per 1 gram of SAP. Since KOMOTO also discloses that the entire SAP is made to swell with the solution, then it is concluded that the 15 g of liquid is absorbed per the 1 gram of SAP. 
Claim 5: KOMOTO discloses that the process can be performed so that either  part or the entire SAP is made to swell in the solution ([0028], [0046]-[0048]) [reading on the claimed at least 20 wt% swelling of the SAP].
Claim 10: KOMOTO discloses that the concentration of the persulfate oxidative agent is not particularly limited, but is preferably 0.002-10 wt% in the aqueous solution ([0045]) and discloses an amount of water of 5 – 1,000 times the weight of the SAP ([0049]), with examples of 15:1 ratio of water to SAP (examples 3-13 showing 10 g water to 0.67 g SAP) [thus fully encompassing the claimed 0.001-0.5 g of oxidative salt per 1 gram of SAP].
Claim 11: KOMOTO discloses 10 g of water to 0.687 g of dry SAP (examples) [i.e. giving a ratio of approx. 14.9:1, meeting the claimed ratio of 2-20 g water  per 1 g SAP].
Claim 12: The SAP can be dry or swollen at the start ([0041]-[0050]).
Claim 13: Since KOMOTO discloses the claimed polyacrylic acid based superabsorbent polymer, the range in the CRC value would inherently be the same as claimed. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
	Claim 14: The decomposition time is selected depending on the type and concentration of oxidizing agent and is not particularly limited, but  is usually between 10 minutes to 50 hours ([0052]) [encompassing the claimed range], with examples of  20, 30, 100 and 150 minutes ([0057]-[0060]) [meeting the claimed range of 10 min to 3 hours].
Claim 15: KOMOTO discloses heating the mixture to a temperature of up to 100oC, with examples of 40oC and 80oC (examples) [meeting the claimed at least 10oC below the decomposition temperature of the oxidative salt]. 
Claim 16: The SAP is provided in particulate form ([0030], [0042]).
Claim 17: KOMOTO discloses adding periodate at a  concentration of 0.001% in the aqueous solution ([0016]) [reading on the claimed additive].
Claim 19: KOMOTO discloses that after the decomposition of the SAP, the residual amount of the oxidative agent in the solution can be reduced, which is advantageous from the viewpoint of reducing environmental pollution when the decomposition solution is discarded ([0050]), thus showing that the polyacrylic acid polymers was separated from the solution. Moreover, if the polyacrylic acid polymers were not separated from the solution, there would be no point in performing the degrading.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 4 and 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over KOMOTO et al (JP 2001316519, using machine translation).
KOMOTO’s disclosure is discussed above and is incorporated herein by reference.
Claims 3 and 4: For any part of KOMOTO’s disclosure that may be outside the claimed ranges or ratios, a prima facie case of obviousness exists since it has been established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art to have varied the process parameters and amounts and ratios of each ingredient through routine experimentation since KOMOTO discloses that the concentration of the persulfate oxidative agent is not particularly limited and is given a wide range of 0.0002 to 10 wt% ([0045]); that the water content is in a wide range of 5-1,000 times the weight of the SAP ([0049]); that when the SAP is decomposed by adding 0.2 times or more by weight with respect to the weight of the oxidative agent, after the decomposition of the SAP the residual amount of the oxidative agent in the solution can be reduced, which is advantageous from the viewpoint of reducing environmental pollution when the decomposition solution is discarded ([0050]); that the degrading can be performed in a wide range in the length of time between 10 minutes to 50 hours ([0052]) and at various temperatures under 100oC.
Claim 9: KOMOTO does not explicitly disclose to add hydrogen peroxide in the disclosed process but does disclose that it is known in the art  to add hydrogen peroxide to degrade SAP ([0003]). In light of such disclosure, it would have been obvious to one of ordinary  skill in the art to have added hydrogen peroxide to  KOMOTO’s method with reasonable expectation of cumulative results of degrading the SAP, since both the alkaline persulfate and hydrogen peroxide are disclosed by KOMOTO as oxidative agents to degrade SAP.
Claim 10: KOMOTO’s ratios fully encompass the claim, as discussed above. In addition, KOMOTO discloses examples, such as example 9 ([0063]), comprising 0.048 g of potassium sulfate and 0.67 g of SAP, which gives a ratio of 0.07 g of potassium sulfate per 1 gram of SAP, failing to teach 0.05 g of potassium sulfate to 1 gram SAP. However, case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KOMOTO et al (JP 2001316519, using machine translation) in view of KLIER et a; (US 6,143,820).
	KOMOTO’s disclosure is discussed above and is incorporated herein by reference.
KOMOTO discloses that it is known to use hydrogen peroxide to degrade SAP. In addition, KLIER discloses (see entire document) a process to oxidatively degrade crosslinked acrylic SAP with oxidants selected from hydrogen peroxide and persulfates (5:15-28, examples, claims 1, 4 and 7).
It would have been obvious to one of ordinary skill in the art to have added KLIER’s hydrogen peroxide to KOMOTO’s persulfate for cumulative results since KOMOTO discloses that it is known to use peroxide to degrade SAP and KLIER discloses that that both hydrogen peroxide and persulfate are used interchangeably to degrade SAP.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765